Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made and entered into this 1st day of November, 2004, by and
between JohnsonDiversey, Inc., a Delaware corporation (“JDI”) and Joseph Smorada
(“Employee”).

 

In consideration of the mutual promises and agreements set forth below, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

ARTICLE I

Employment

 

1.1 Position and Responsibilities. During this Agreement and subject to the
terms and conditions hereof, JDI agrees to employ Employee, and Employee agrees
to serve as Executive Vice President and Chief Financial Officer of JDI. In such
capacity Employee will report to the President/CEO of JDI, and to be responsible
for the typical management responsibilities expected of an officer holding such
position and such other duties and responsibilities consistent with such
position as may be assigned to the Employee from time to time by the
President/CEO.

 

1.2 Term. Subject to Article II hereof, this Agreement may be terminated by
either party, for any reason or no reason, upon two weeks prior written notice
to the other party, except that no such notice shall be required in the event
that JDI terminates this Agreement for Cause (as provided for in Article II,
Section 2.2 hereof).

 

1.3 Place of Employment. Employee’s initial principal place of employment shall
be 8310 16th Street, Sturtevant, Wisconsin.

 

1.4 Duties. During the Period of Employment, the Employee shall devote all of
his business time, attention and skill to the business and affairs of the
Company and its subsidiaries, except, so long as such activities do not
unreasonably interfere with the business of the Company or diminish the
Employee’s obligations under the Agreement, that Employee may (i) participate in
the affairs of any governmental, educational or other charitable institution, or
engage in professional speaking and writing activities, or (ii) serve as a
member of the board of directors of other corporations, and in either case, the
Employee shall be entitled to retain all fees, royalties and other compensation
derived from such activities in addition to the compensation and other benefits
payable to him under this Agreement; and provided further, that the Employee may
invest his personal or family funds in any form or manner he may choose that
will not require any services on his part in the operation of or the affairs of
the entities in which such investments are made. The Employee will perform
faithfully the duties consistent with his position and which may be assigned to
him from time to time by the President/CEO.

 

ARTICLE II

Termination

 

2.1 Voluntary Resignation or Termination Without Cause. JDI may terminate
Employee’s employment at any time without “Cause” (as defined in Section 2.2
hereof) upon two weeks written notice as provided in Article I, Section 1.2.
Similarly, Employee may voluntarily resign at any time upon the two weeks
written notice as provided in Article I, Section 1.2.

 

1



--------------------------------------------------------------------------------

2.2 Termination for Cause. JDI may terminate Employee’s employment at any time
without the notice required in Article I, Section 1.2 if such termination is for
“Cause” (as defined herein). “Cause” means termination for any of the following
reasons:

 

(a) Material breach of this Agreement, provided Employee has been given at lest
10 days written notice of said breach and has not remedied or corrected such
breach within 5 days of receipt of such notice.

 

(b) Material failure to perform within the provisions of “This We Believe,”
provided Employee has been given at lest 10 days written notice of said failure
and has not corrected such failure within 5 days of receipt of such notice.

 

(c) Willful misconduct, or willful violation of the law in the performance of
duties under this Agreement.

 

(d) Willful failure or refusal to follow reasonable, explicit, and lawful
instructions or directions from the President/CEO concerning the operation of
JDI’s business.

 

(e) Conviction of a felony.

 

(f) Theft or misappropriation of funds or property of JDI, or commission of any
material act of dishonesty involving JDI, its employees, or business.

 

(g) Appropriating any corporate opportunity of JDI, unless the transaction was
approved in writing by the President/CEO following full disclosure of all
pertinent details of the transaction.

 

(h) Breach of the fiduciary duty owed to JDI as an officer of JDI.

 

(i) Breach of any duty or obligation under the agreements attached as Addenda A,
B, C and D to this Agreement, provided Employee has been given at lest 10 days
written notice of said breach and has not remedied or corrected such breach
within 5 days of receipt of such notice.

 

2.3 Resignation for Good Reason, Retirement, Death, Disability or Termination
without Cause.

 

(a) Employee’s employment shall terminate automatically and immediately upon
Employee’s Retirement or Death.

 

(b) Upon the President/CEO’s written determination that Employee is unable, due
to a disability, to continue carrying out the duties and responsibilities of his
position, Employee’s officer status will be terminated, and Employee’s
employment will continue pursuant to the JDI’s applicable policies and benefits
related to disabled employees. For purposes of this Agreement, “disability”
means the inability of the Employee, due to a physical or mental impairment, for
120 consecutive days to perform the essential duties and functions contemplated
by this Agreement with reasonable accommodation. A determination of disability
shall be made by an independent physician selected by the President/CEO who is
deemed satisfactory to the Employee, and Employee shall cooperate with the
efforts to make such determination. Notice of determination of disability shall
be provided by the

 

2



--------------------------------------------------------------------------------

President/CEO in writing to Employee stating the facts and reasons for such
determination. Any such determination shall be conclusive and binding on the
parties. Nothing in this section, however, shall be deemed to alter JDI’s duty
to reasonably accommodate, if possible, any disability of Employee. Any
determination of disability under this Section is not intended to affect any
benefits to which employee may be entitled under any long term disability
insurance policy provided by JDI or Employee with respect to Employee, which
benefits shall be governed solely by the terms of any such insurance policy.

 

(c) Employee may resign at any time for “Good Reason” (as defined herein)
without the need for two weeks written notice to JDI. “Good Reason” shall be
defined as: (1) a material diminution in the requirements of Employee’s
employment, or (2) any other material change in such position, including titles,
location, authority or responsibilities from those contemplated by Article I of
this Agreement, or (3) a change in control (defined as the sale of JDI to one or
more independent third parties, pursuant to which such party or parties acquire
(i) capital stock of JDI possessing the voting power to elect a majority of the
Board (whether by merger, consolidation, recapitalization or sale or transfer of
JDI’s capital stock) or (ii) all or substantially all of JDI’s assets determined
on a consolidated basis, or (4) Employee’s mandatory relocation.

 

2.4 Payments upon Termination of Agreement.

 

(a) If Employee should resign his employment (other than for “Good Reason” as
defined in Section 2.3 hereof), or if the President/CEO should terminate
Employee for Cause, Employee shall not be entitled to any compensation or
remuneration other than such salary and benefits through the effective date of
termination and amounts and benefits as Employee is eligible to receive under
JDI’s then prevailing policies and benefit plans and as prescribed by law.

 

(b) If Employee’s employment is terminated as a result of Death, Employee’s
estate shall, in addition to any other compensation and benefits provided by JDI
policies and benefit plans then in effect, receive (a) a prorated performance
bonus for the fiscal year in which the termination occurs, as described in
Section 3.2, which shall be payable at the time and in the manner in which JDI
normally pays such bonuses; and (b) reimbursement of expenses to which Employee
is entitled under Section 3.6.

 

(c) If Employee’s employment is terminated as a result of Termination without
Cause or if Employee resigns for Good Reason, and so long as Employee does not
materially breach any provisions of the Agreement to Respect Proprietary Rights
and Noncompete and Code of Ethics, attached as Addenda C and D, respectively,
Employee will receive (1) continuation of Employee’s base salary for one year;
(2) a performance bonus prorated for the period worked during the year in which
the termination occurs, as described in Section 3.2; and (3) a performance bonus
at the target level for the one-year salary continuation period. Employee will
be given the option to take the base salary and bonus payouts as either a lump
sum at the time of termination, or paid out over the ensuing 12 months. If
Employee elects the latter, the payouts will be divided by 12 and 1/12 will be
included in each monthly payment along with the monthly base salary. In addition
to the foregoing, if Employee is terminated without Cause or Employee resigns
for Good Reason prior to his five-year anniversary with the Company, any
unvested stock and/or stock options will vest on Employee’s termination date.

 

3



--------------------------------------------------------------------------------

(d) In addition, if Employee resigns for Good Reason or is terminated without
Cause, prior to Employee’s five-year anniversary with JDI, JDI will relocate
Employee back to Connecticut according to the terms of JDI’s relocation policy,
such terms to be no less favorable than those in effect on the date of
Employee’s offer of employment.

 

ARTICLE III

Compensation

 

3.1 Base Salary. The Company agrees to pay the Employee an initial base salary
(“Base Salary”) of $430,000. Such Base Salary shall be payable according to the
customary payroll practices of the Company. Beginning in 2006, the Employee
shall be considered for an increase in Base Salary effective on the payroll date
nearest April 1 of each contract year. In addition, employee shall receive a
one-time signing bonus in the amount of $50,000 to be paid in the first pay
period following the commencement of employment with JDI.

 

3.2 Performance Bonus. The Employee shall be eligible to receive a Performance
Bonus in accordance with the terms of the Performance Bonus Opportunity Plan.
The Employee’s target bonus is 65% of Employee’s base salary. Depending on
achievement of objectives, this amount can range between 0% and 130% of the
target based upon Company performance and upon Employee’s performance of
objectives, and can be taken in cash or can be deferred with interest.. The
Performance Bonuses are paid after approval by the Board of Directors
Compensation Committee of the Company.

 

3.3 Long Term Incentive Plan. As provided in the Commercial Markets Holdco, Inc.
Long Term Equity Incentive Plan, as amended from time to time (the “LTIP”), the
awards of stock and stock options granted pursuant to the LTIP shall be in the
sole discretion of the Board of Directors Compensation Committee which
administers the LTIP. Upon execution of this Agreement, Employee will receive a
grant of 2,500 Class C stock options with a grant value of approximately
$435,000. Employee will also be eligible to receive an additional grant in March
2005 as part of the Company’s annual grant process. In addition, upon execution
of this Agreement, Employee will receive a Class C restricted stock grant of
2,500 shares, with a current approximate value of $339,000. In the event of a
termination without Cause or Resignation for Good Reason, all of Employee’s
Stock Options and Restricted Stock shall vest immediately. The terms of the
awards are contained on Addenda A and B attached hereto.

 

3.4 Ownership Requirements. The Employee and JDI will jointly cooperate to
enable Employee to build real ownership in the Company’s stock equal to two
times Employee’s base salary by at least November 1, 2011.

 

3.5 Deferred Compensation Plan. The Employee shall be eligible to participate in
the Company’s Deferred Compensation Plan.

 

3.6 Flexible Spending Account. Employee shall be entitled to an annual Flexible
Spending Account of $10,000 to be used for annual country club dues, financial
planning, tax advice/preparation, estate planning, legal fees associated with
estate and/or property matters, automobile lease, automobile payments (monthly
payments only), and health club membership.

 

3.7 Benefits. Employee shall be entitled to participate in all benefit programs
which JDI from time to time may make available to all other similarly situated
employees and in any event no less than those afforded to JDI executive level
employees in the Employee’s assigned country for benefit purposes. Employee
shall have no vested rights in any such programs except as expressly provided
herein or under the terms thereof. JDI expressly reserves the right in its sole
discretion to terminate or modify any such programs at any time and from time to
time.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

Miscellaneous

 

4.1 Entire Agreement. This Agreement, including the Offer Letter of even date
herewith and Addenda incorporated herein under Section 4.9 hereof, sets forth
the entire agreement between the parties relating to the subject matter hereof
and supersede all prior agreements between the parties relating to the subject
matter hereof.

 

4.2 Waiver of Breach. The waiver by a party of the breach of any provision of
this Agreement shall not be deemed a waiver by said party of any other or
subsequent breach.

 

4.3 Assignment. This Agreement shall not be assignable by JDI without the
written consent of Employee; provided, however, that if JDI shall merge or
consolidate with or into, transfer substantially all of its assets, including
goodwill, to another corporation or other form of business organization, this
Agreement shall be binding upon and shall inure to the benefit of the successor
corporation in such merger, consolidation or transfer. Employee may not assign,
pledge or encumber any interest in this Agreement or any part thereof without
the written consent of JDI.

 

4.4 Disputes. Any dispute or controversy arising from or relating to this
Agreement shall be submitted to and decided by binding arbitration in the State
of Wisconsin, USA. At the request of either JDI or Employee, arbitration
proceedings will be conducted in the utmost secrecy; in such case, all
documents, testimony and records shall be received, heard and maintained by the
arbitrator(s) in secrecy, available for inspection only by JDI or by the
Employee and by their respective attorneys and experts who shall agree, in
advance and in writing, to receive all such information in confidence and to
maintain such information in secrecy until such information shall be generally
known or until such time as said information is to be filed in court to confirm
or object to the arbitration award at which time the parties hereto will
cooperate to maintain such secrecy if possible consistent with the rules of the
court.. The parties shall share all expenses of arbitration equally unless the
arbitrator shall direct otherwise as part of the award.

 

4.5 Limitation on Claims. Any claim or controversy otherwise arbitrable
hereunder shall be deemed waived, and no such claim or controversy shall be made
or raised, unless a request for arbitration thereof has been given as provided
below to the other party in writing not later than six months after the date on
which the facts giving rise to the claim or controversy first arose.

 

4.6 Notices. All notices, requests, demands or other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given to any party when delivered personally (by courier service or
otherwise), when delivered by telecopy or facsimile, by overnight courier, or
seven days after being mailed by first-class mail, postage prepaid and return
receipt requested in each case to the applicable addresses set forth below:

 

If to Employee:           Joe Smorada     Executive Vice President and Chief
Financial Officer     JohnsonDiversey, Inc.     8310 16th Street     P. O. Box
902     Sturtevant, WI 53177-0902

 

5



--------------------------------------------------------------------------------

With a copy to:                 Scott R. Lucas, Esq.     Martin, Lucas &
Chioffi, LLP     177 Broad Street     Stamford, CT 06901 If to JDI:   JoAnne
Brandes    

Executive Vice President, Chief Administrative Officer,
General Counsel & Secretary

    JohnsonDiversey, Inc.     8310 16th Street – MS 510     P.O. Box 902    
Sturtevant, WI 53177-0902

 

or to such other address as such party shall have designated by written notice
so given to each other party.

 

4.7 Amendment. This Agreement may be modified only in writing, signed by both of
the parties. Headings included in this Agreement are for convenience only and
are not intended to limit or expand the rights of the parties hereto.

 

4.8 Severability. If any provision of this Agreement is determined to be invalid
or unenforceable, then such invalidity or unenforceability shall have no effect
on the other provisions hereof, which shall remain valid, binding and
enforceable and in full force and effect, and such invalid or unenforceable
provision, shall be construed in a manner so as to give the maximum valid and
enforceable effect to the intent of the parties expressed therein.

 

4.9 Incorporation of Terms. The introductory language and recitals set forth
above, and Addenda A, B, C and D attached hereto, are incorporated by reference
as a part of this Agreement.

 

4.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Wisconsin, USA (regardless of
such State’s conflicts of law principles).

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

JOHNSONDIVERSEY, INC. By  

/s/ JoAnne Brandes

--------------------------------------------------------------------------------

    JoAnne Brandes, Executive Vice     President, Chief Administrative Officer,
    General Counsel & Secretary    

/s/ Joseph Smorada

--------------------------------------------------------------------------------

    Joseph Smorada    

/s/ Elizabeth Eisenstaedt

--------------------------------------------------------------------------------

   

Witness

Elizabeth Eisenstaedt

 

6



--------------------------------------------------------------------------------

ADDENDUM A

 

JOHNSONDIVERSEY, INC.

Award of Stock Options

 

I am pleased to inform you that 2,500 Stock Options have been awarded to you
under the Commercial Markets Holdco, Inc. Long Term Equity Incentive Plan
(“LTIP”) as amended and restated. This award is subject to the following terms
and conditions:

 

1. Your acceptance and signature confirming the terms outlined in your
Employment Agreement.

 

2. The Exercise Price of the Stock Options is $135.61.

 

3. The issuance date of the stock options will be within two weeks of receiving
your signed Employment Agreement. The vesting period for the Stock Options will
lapse October 31, 2008, if you continue to be employed the Company or a
Subsidiary until that date. However, the vesting period may be accelerated in
accordance with Section 4 or 5 below. Vested Stock Options shall be exercisable
for a 7-year period from the date of grant.

 

4. If your employment relationship with the Company or a Subsidiary terminates
due to Death, Retirement or Resignation for Good Reason, as defined in the
Employment Agreement, or any other reason other than for Cause, also defined in
the Employment Agreement, then your Stock Options will vest in full. You will
receive instructions regarding the exercise of vested options.

 

5. If your employment is Terminated for Cause or you resign without Good Reason,
as those terms are defined in the Employment Agreement, prior to the Vesting
Date of the Stock Options, all of the Stock Options will be forfeited.

 

6. Vested stock options may be exercised by giving notice to the Company of the
number of shares being exercised accompanied by full payment of the exercise
price in cash made in US dollars or such other form of payment as the Board of
Directors Compensation Committee (the “Committee”) shall permit.

 

7. Employee will have no rights as a stockholder with respect to shares subject
to Stock Options unless and until they are exercised and Company Shares are
actually issued to the Employee.

 

8. The Stock Options are not transferable except by the laws of descent and
distribution upon the death of the Employee.

 

9. The Employee shall hold all Company Shares acquired through the exercise of
Stock Options for at least 6 months from the date such Stock Options were
exercised.

 

10. The Company shall have the option, pursuant to Article 7 of the LTIP, to
repurchase all Company Shares upon Employee’s termination of employment. The
purchase price shall be the price determined pursuant to Article 7 of the LTIP
at the most recently computed Cash Flow Return on Investment value (“CFROI”).
Company shares may not be transferred except pursuant to Section 7.02 of the
LTIP. An appropriate legend shall be placed on the Company shares identifying
them as subject to its provisions of the LTIP.

 

1



--------------------------------------------------------------------------------

11. Employee acknowledges the Committee’s authority with respect to the LTIP,
including the Committee’s authority to interpret the LTIP. Employee also
acknowledges the Committee’s determination of the Company’s value based on
CFROI.

 

12. The Company shall have the authority to deduct or withhold, or require
Employee to remit to the Company an amount sufficient to satisfy taxes required
by law to be withheld with respect to any exercise of Employee’s rights under
these provisions.

 

13. This award is voluntary and discretionary, being made on a one-time basis
and it does not constitute a commitment to make any future awards except as may
otherwise be provided in the Employment Agreement.

 

14. This award and any payments made hereunder will not be considered salary or
other compensation for purposes of any severance pay or similar allowance,
except as otherwise required by law.

 

15. Nothing in this Agreement will give you any right to continued employment
with the Company or any Subsidiary, or interfere in any way with the right of
the Company or any Subsidiary to terminate your employment.

 

16. Information about you and your award of Stock Options may be collected,
recorded and held, used and disclosed for any purpose related to the
administration of the award. You understand that such processing of this
information may need to be carried out by the Company and its Subsidiaries and
by third party administrators whether such persons are located within your
country or elsewhere, including the United States of America. You consent to the
processing of information relating to you and your receipt of the Units in any
one or more of the ways referred to above.

 

17. If any provision of this Agreement or the application of any provision
hereof to any person or circumstances is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision in any other person or circumstances shall not be affected, and the
provisions so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.

 

18. This Agreement shall be governed by and construed in accordance with the
internal substantive laws of the State of Wisconsin, without giving effect to
any principle of law that would result in the application of the law of any
other jurisdiction.

 

19. This award is subject to the terms and conditions of the Plan. Capitalized
terms used in this letter agreement and not otherwise defined have the meanings
assigned to them in the Plan. By signing below you acknowledge receipt of a copy
of the Plan and acceptance of all of the terms of this award.

 

Accepted this 1st day of November, 2004.

 

/s/ JoAnne Brandes

--------------------------------------------------------------------------------

 

/s/ Joseph Smorada

--------------------------------------------------------------------------------

JoAnne Brandes   Joseph Smorada

Executive Vice President, CAO, General

  Counsel & Secretary

    JohnsonDiversey, Inc.    

 

2



--------------------------------------------------------------------------------

ADDENDUM B

 

JOHNSONDIVERSEY, INC.

Award of Restricted Shares

 

I am pleased to inform you that 2,500 Restricted Shares have been awarded to you
under the Commercial Markets Holdco, Inc. Long Term Equity Incentive Plan
(“LTIP”) as amended and restated. This award is subject to the following terms
and conditions:

 

1. Your acceptance and signature confirming the terms outlined in your
Employment Agreement.

 

2. The grant price of the Restricted Shares is $135.61.

 

3. Fifty percent of the Shares will vest on October 31, 2008, and the remaining
50 percent will vest on October 31, 2009.

 

4. If your employment relationship with the Company or a Subsidiary terminates
due to Death, Retirement or Resignation for Good Reason, as defined in the
Employment Agreement, or any other reason other than for Cause, also defined in
the Employment Agreement, then any outstanding award shall vest in full.

 

5. If your employment is Terminated for Cause or you resign without Good Reason,
as those terms are defined in the Employment Agreement, prior to the vesting
date of any award, such award will be forfeited.

 

6. The restrictions on each grant of Restricted Shares will lapse at such time
or times, and on such conditions, as determined in the sole discretion of the
Board of Directors Compensation Committee (the “Committee”) but not later than 5
years from the date of grant.

 

7. Employee will have all the rights of a shareholder with respect to the
Restricted Shares, including any voting and dividends rights if applicable and
subject to the restrictions described in Article 6 of the LTIP and any other
conditions imposed by the Committee at the time of the grant. Dividends shall be
paid to the Employee in the same manner and contemporaneously with, the payment
of dividends to shareholders of the Company owning Company Shares of the same
class.

 

8. The Restricted Shares are not transferable except by the laws of descent and
distribution upon the death of the Employee.

 

9. The Company shall have the option, pursuant to Article 7 of the LTIP, to
repurchase all Company Shares upon Employee’s termination of employment. The
purchase price shall be the price determined pursuant to Article 7 of the LTIP
at the most recently computed Cash Flow Return on Investment value (“CFROI”).
Company shares may not be transferred except pursuant to Section 7.02 of the
LTIP. An appropriate legend shall be placed on the Company shares identifying
them as subject to its provisions of the LTIP.

 

10. Employee acknowledges the Committee’s authority with respect to the LTIP,
including the Committee’s authority to interpret the LTIP. Employee also
acknowledges the Committee’s determination of the Company’s value based on
CFROI.

 

1



--------------------------------------------------------------------------------

11. The Company shall have the authority to deduct or withhold, or require
Employee to remit to the Company an amount sufficient to satisfy taxes required
by law to be withheld with respect to any award made under the Plan.

 

12. This award is voluntary and discretionary, being made on a one-time basis
and it does not constitute a commitment to make any future awards, except as may
otherwise be provided in the Employment Agreement.

 

13. This award and any payments made hereunder will not be considered salary or
other compensation for purposes of any severance pay or similar allowance,
except as otherwise required by law.

 

14. Nothing in this Agreement will give you any right to continued employment
with the Company or any Subsidiary, or interfere in any way with the right of
the Company or any Subsidiary to terminate your employment.

 

15. Information about you and your award of Restricted Shares may be collected,
recorded and held, used and disclosed for any purpose related to the
administration of the award. You understand that such processing of this
information may need to be carried out by the Company and its Subsidiaries and
by third party administrators whether such persons are located within your
country or elsewhere, including the United States of America. You consent to the
processing of information relating to you and your receipt of the Restricted
Shares in any one or more of the ways referred to above.

 

16. If any provision of this Agreement or the application of any provision
hereof to any person or circumstances is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision in any other person or circumstances shall not be affected, and the
provisions so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.

 

17. This Agreement shall be governed by and construed in accordance with the
internal substantive laws of the State of Wisconsin, without giving effect to
any principle of law that would result in the application of the law of any
other jurisdiction.

 

18. This award is subject to the terms and conditions of the Plan. Capitalized
terms used in this letter agreement and not otherwise defined have the meanings
assigned to them in the Plan. By signing below you acknowledge receipt of a copy
of the Plan and acceptance of all of the terms of this award.

 

Accepted this 1st day of November, 2004.

 

/s/ JoAnne Brandes

--------------------------------------------------------------------------------

  

/s/ Joseph Smorada

--------------------------------------------------------------------------------

JoAnne Brandes    Joseph Smorada

Executive Vice President, CAO, General

  Counsel & Secretary

     JohnsonDiversey, Inc.     

 

2



--------------------------------------------------------------------------------

ADDENDUM C

 

JOHNSONDIVERSEY, INC.

AGREEMENT TO RESPECT PROPRIETARY RIGHTS AND NONCOMPETE

 

Officer Level Employee

 

JohnsonDiversey, Inc. (“JohnsonDiversey”) and its predecessors, subsidiaries and
affiliates have prospered for many years by continuously developing new
products, services, markets, and industry knowledge. The ability to satisfy our
customers needs with products and services superior to our competitors is
critical to our success. JohnsonDiversey is committed to continuing this
heritage of strong research and development efforts. However, JohnsonDiversey is
also aware that competitors seek out JohnsonDiversey’s proprietary information
and seek to minimize the competitive advantages gained from the efforts of our
own employees.

 

JohnsonDiversey is committed to protecting its exclusive legal rights to use
proprietary information developed by its employees and agents as well as
proprietary information of its subsidiaries and affiliates. Failure to
vigorously assert these rights where appropriate would amount to a failure to
preserve our corporate assets for the benefit of our employees, related
companies, shareholders and their families. In addition, JohnsonDiversey
(including its subsidiaries and affiliates) has entered into agreements with
many third parties, such as customers, suppliers, licensors/licensees and
contractors (“Business Partners”), that require employees to protect the
proprietary and confidential information supplied by these entities.
JohnsonDiversey expects and requires that all employees will strictly adhere to
“Standards of Conduct”, as described below, in order to protect
JohnsonDiversey’s and its Business Partners’ proprietary rights. The Standards
of Conduct apply during employment with JohnsonDiversey and during specified
time periods following termination of employment.

 

Standard 1: Upon request by JohnsonDiversey, during employment and thereafter,
Officer will return all records or documents, including computer generated or
stored records, products, and other tangible items, as well as any and all
copies of any records or documents, containing, comprising, or relating to
JohnsonDiversey’s (including its subsidiaries, and affiliates) or business
Partners’ “Confidential Information” or “Trade Secrets” which Officer creates or
obtains at any time during Officer’s employment with JohnsonDiversey.

 

Standard 2: During the term of employment and for a two (2) year period
immediately following termination of employment for whatever reason, Officer
will neither appropriate, disclose, or transfer to, nor publish or use for any
reason any “Confidential Information” which Officer created or acquired during
the period of Officer’s employment except for disclosures or transfers to (a)
current JohnsonDiversey employees and JohnsonDiversey-authorized agents,
including those of the subsidiaries and affiliates of JohnsonDiversey, or (b)
JohnsonDiversey-authorized Business Partners, with a clear need to know for the
benefit of JohnsonDiversey. For the purposes of this Standard of Conduct,
“Confidential Information” means information pertaining to JohnsonDiversey
business activities (including its subsidiaries, and affiliates) which is not
generally known by JohnsonDiversey competitors or the public and does not
qualify as a “Trade Secret”. “Trade Secret” means information, including a
formula, pattern, compilation, program, device, method, technique or process to
which all of the following apply: 1. The information derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use and, 2. The information is the subject
of efforts to maintain its secrecy that are reasonable under the circumstances.
Notwithstanding the foregoing, Confidential Information and/or Trade Secrets
shall not include information or material that (i) was known by you or in your
possession prior to your employment hereunder, (ii) is or becomes available to
the public other than by disclosure by you or any person to whom you disclosed
the information or material, or (iii) you lawfully received on a
non-confidential basis from a person or entity that is neither JohnsonDiversey,
its affiliate, subsidiary or Business Partner.



--------------------------------------------------------------------------------

Standard 3: Officer understands that Officer may create or obtain information
qualifying as a “Trade Secret” as defined by Standard 2 JohnsonDiversey has
exclusive ownership rights to any such Trade Secrets. So long as any such
information retains its character as a legal Trade Secret, Officer will neither
appropriate, disclose, or transfer to, nor publish or use any such information
except for disclosures or transfers to (a) current JohnsonDiversey employees and
JohnsonDiversey-authorized agents, including those of the subsidiaries and
affiliates of JohnsonDiversey, or (b) JohnsonDiversey-authorized Business
Partners, with a clear need-to-know for the benefit of JohnsonDiversey.

 

Standard 4: Officer will not in any unauthorized manner appropriate, disclose,
transfer, publish, or use any “Confidential Information” or “Trade Secret”
information provided to JohnsonDiversey (including its subsidiaries, and
affiliates) by a Business Partner during the term specified in the agreement(s)
between the Business Partner and JohnsonDiversey (including its subsidiaries,
and affiliates). Officer may contact JohnsonDiversey’s Law Department to verify
the type of information characterized as confidential or trade secret by the
Business Partner and the time period covered by such an agreement as well as to
determine the specific restrictions placed on such information by such an
agreement.

 

Standard 5: During employment with JohnsonDiversey and for a two (2) year period
immediately following termination of employment, for whatever reason, Officer
will not indirectly, or by assisting others, recruit, solicit, hire, employ, or
endeavor to employ any current JohnsonDiversey employee, including employees of
JohnsonDiversey’s subsidiaries and affiliates, with whom Officer had material
contact during Officer’s employment with JohnsonDiversey.

 

Standard 6: Among other things, an Officer receives access to a significant
amount of JohnsonDiversey business and technical Confidential Information and
Trade Secrets during employment with JohnsonDiversey. Those employees having
contact with customers of JohnsonDiversey additionally obtain valuable
information about their personnel, product needs, business plans, locations and
the like which is established and maintained at great expense. During employment
with JohnsonDiversey and for an eighteen (18) month period immediately following
termination of employment for whatever reason, Officer will not perform work or
services similar to those performed for JohnsonDiversey during Officer’s most
recent three (3) years of the term of employment as an employee of
JohnsonDiversey, directly or indirectly, as an owner, partner, shareholder
(except of 1% or less of any class of outstanding securities listed in any
national securities exchange or actively traded in an over-the-counter market),
employee, agent, advisor or consultant for any active competitor of
JohnsonDiversey or for any supplier to an active competitor of JohnsonDiversey
in the market of manufacturing or selling (a) polymer products of the type
provided by JohnsonDiversey, or (b) commercial/industrial maintenance products
and services of the type provided by JohnsonDiversey, its divisions, or by its
subsidiary companies. Those employees having substantial contact with
JohnsonDiversey’s customers will not for an eighteen (18) month period
immediately following termination of employment directly or indirectly, either
individually or as an employee, agent, partner, shareholder, consultant or in
any other capacity, canvas, contact, solicit or accept any customers of
JohnsonDiversey with whom the Officer had contact with or responsibility for on
behalf of JohnsonDiversey during the most recent three (3) years of the term of
employment for the purpose of selling products or services similar to or
competitive with those offered or sold to such customers on behalf of
JohnsonDiversey during the term of Officer’s employment by JohnsonDiversey.



--------------------------------------------------------------------------------

Standard 7: All discoveries, improvements, ideas and developments
(“Developments”), trademarks and copyrights which Officer, alone or jointly with
others, conceives, makes or acquires during Officer’s employment with
JohnsonDiversey, whether during or after regular working hours, that are
directly or indirectly related to any business or activity in which
JohnsonDiversey is engaged at the time Officer conceives, makes, or acquires
such Developments, trademarks and copyrights are the exclusive property of
JohnsonDiversey. Any Officer rights to any legal interest in these Developments,
trademarks and copyrights are expressly assigned to JohnsonDiversey, and, as
applicable, shall be deemed to be “works for hire”. Furthermore, Officer agrees
to promptly disclose any and all such Developments, trademarks, and copyrights
and will execute and deliver to JohnsonDiversey any instruments JohnsonDiversey
requests to permit JohnsonDiversey to acquire, maintain or enforce any patents
covering such Developments, trademark registrations or copyrights in the united
States or foreign countries, all at JohnsonDiversey’s expense.

 

Officer appreciates that JohnsonDiversey should not be compelled to use Company
financial resources to enforce the obligations contained in these Standards of
Conduct. Officer, therefore, agrees that should a court conclude that Officer
violated any obligation contained in these Standards of Conduct, JohnsonDiversey
(including subsidiaries, and affiliates) should recover from Officer all costs
incurred by JohnsonDiversey in enforcing the obligation or obtaining relief from
any such breach.

 

In the event JohnsonDiversey is compelled to take legal action to enforce the
terms of this Agreement, the initiation of such action shall toll the time
periods running under this Agreement and the tolling shall continue until a
final decision no longer subject to appeal is rendered.

 

JohnsonDiversey may at its sole discretion elect to have any dispute arising
under this Agreement decided by binding arbitration in order to protect the
confidentiality of its trade secrets. In that event, Officer will agree to
binding arbitration in accordance with the practices and procedures of the
American Arbitration Association or such similar rules, suitably modified, as
JohnsonDiversey may select.

 

These Standards of Conduct are not intended to unnecessarily or unreasonably
prevent Officer from obtaining other employment in a lawful profession, trade,
or business. The Standards of Conduct are also not intended to conflict with any
applicable legal standards. Officer is not prohibited from becoming employed by
a competing business so long as Officer observes the obligations set forth in
these Standards of Conduct.

 

Each Standard of Conduct constitutes an independent obligation and therefore the
existence of any claim or cause of action against JohnsonDiversey will not
constitute any defense to enforcement of these Standards of Conduct. If the
applicable law does not permit reformation since each Standard of Conduct is
fully separable and divisible, any provision deemed unenforceable shall be
separated and in no way diminish the validity and enforceability of the
remaining Standards of Conduct. JohnsonDiversey’s indulgence or failure to
enforce a particular breach of Officer’s responsibilities under this document
shall not be deemed to be a waiver of JohnsonDiversey’s rights to enforce a
subsequent breach of the same or a different type.

 

Should Officer have any questions regarding any standard, Officer should feel
free to communicate those questions to the Human Resources Department. By
signing this document, Officer acknowledges that Officer has received a copy of
it, that Officer understands and fully intends to comply with these Standards of
Conduct, and that Officer will provide a copy of this document to any potential
new employer prior to accepting a position with a new employer.

 

This Agreement and the rights and obligations therein may be assigned by
JohnsonDiversey to a successor in interest of the business of JohnsonDiversey
for which the Officer chooses to be employed and the terms of this Agreement
shall continue to apply for the benefit of all such successors in interest for
which the Officer chooses to be employed. Such assignment will not relieve the
Officer of his/her obligations to JohnsonDiversey and any other assigning
employer under this Agreement and those obligations shall continue to apply for
their full term as set forth in this Agreement.



--------------------------------------------------------------------------------

The obligations contained in this Agreement should be governed by, construed and
enforced in accordance with the laws of the United States.

 

Officer acknowledges that this Agreement has been provided to Officer in a
language Officer fully understands. If this language is not English, then the
translation is a translation of the English version of this Agreement. Officer
agrees that the English version of this Agreement will be controlling in any and
all disputes or questions arising between JohnsonDiversey and Officer related to
this Agreement.

 

As a condition of continued employment, the compensation therefore, the grant of
Stock and Stock Options in Commercial Markets Holdco, Inc., the ability to
purchase shares in the future and such other compensation benefits uniquely
available to Officers of JohnsonDiversey, Officer agrees to faithfully comply
with the Standards of Conduct and other terms contained in this document.

 

/s/ Elizabeth Eisenstaedt

--------------------------------------------------------------------------------

 

/s/ Joseph Smorada

--------------------------------------------------------------------------------

WITNESS   JOSEPH SMORADA

Elizabeth Eisenstaedt

--------------------------------------------------------------------------------

 

Joseph Smorada

--------------------------------------------------------------------------------

PRINTED NAME OF WITNESS   PRINTED NAME OF OFFICER November 1, 2004   November 1,
2004 DATE   DATE